Citation Nr: 0104004	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  96-50 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for postoperative diverticulitis of the colon and 
hiatal hernia with reflux esophagitis.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for arthritis of the cervical and thoracic spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran had active service from April 1946 to June 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran's case was remanded for 
additional development in June 1998.  It is again before the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran was denied entitlement to service connection 
for cervical and thoracic spine arthritis by an unappealed 
final RO decision in October 1981.

2.  The veteran was denied entitlement to service connection 
for a gastrointestinal disorder by unappealed final RO 
decisions in October 1967 and March 1985.

3.  Evidence received since the October 1981 and March 1985 
RO decisions, when considered alone or in conjunction with 
all of the evidence of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.





CONCLUSIONS OF LAW

1.  The October 1981 RO decision relating to cervical and 
thoracic spine disorders is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2000).

2.  The March 1985 RO decision relating to a GI disorder is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.

3.  Evidence received since the October 1981 and March 1985 
RO decisions is new and material; the veteran's claims of 
entitlement to service connection for arthritis of the 
cervical and thoracic spine and GI disorder are reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from April 1946 to June 
1967.  A review of his service medical records (SMRs) for 
that period reflects that he was treated for complaints of 
left ankle pain in July 1950.  The records indicate that he 
suffered a sprained left ankle.  No other injury was noted or 
complained of at that time.  An entry, dated in December 
1951, noted that the veteran complained of being nervous 
since he had left Korea in June [1951] and that he felt 
nauseated in the morning.  A physical examination report, 
dated in May 1952, was negative for any gastrointestinal 
(GI), cervical or thoracic spine findings.  Another clinical 
entry, dated in July 1954, recorded a finding of dysentery.  
However, a second entry dated in August 1954, described the 
problem as probably functional bowel disease rather than 
dysentery.  The veteran was treated for complaints of upper 
back pain in August 1955.  The impression was acute myositis 
with headaches.  A physical examination report, dated in 
November 1956, was also negative for any GI problems or 
findings of arthritis involving the cervical and thoracic 
spine.  The veteran indicated on his medical history that he 
had had jaundice.  The examiner noted a history of jaundice 
in 1950 with no present symptoms or recurrence.  

The veteran was hospitalized with acute gastroenteritis in 
July 1958.  Laboratory studies for the presence of 
ova/parasites were negative.  He was afforded a GI 
consultation in October 1958 to assess complaints of pain 
after meals.  An upper GI series was interpreted as normal 
and physical examination reported epigastric tenderness.  An 
annual physical examination, dated in December 1959, 
contained no findings relative to GI complaints or arthritis.  
Another physical examination, dated in August 1962, was also 
negative for findings pertinent to GI problems or arthritis 
of the cervical and/or thoracic spine.  The medical history 
noted that the veteran had jaundice in 1950 and had had 
indigestion since that time.  A hospital summary, dated in 
September 1963, noted problems with the lumbar spine but 
found no defects involving the thoracic or cervical spines.  
The veteran was hospitalized in May and June 1965 for 
evaluation of his lumbosacral spine complaints.  Summaries 
for those periods of hospitalization do not reflect any 
problems involving the cervical or thoracic spine.  There 
were no GI complaints noted or treated.  A June 1965 physical 
examination reported a probable herniated lumbar disc and a 
history of jaundice.  Subsequent clinical entries document 
treatment for complaints of low back pain only.  The 
veteran's retirement physical examination in January 1967 
included both GI and orthopedic evaluations.  The GI 
evaluation provided a diagnosis of dyspepsia without any 
organic evidence of GI disease.  An upper GI series was 
interpreted as negative.  The results of a barium enema noted 
considerable irritability of the entire descending and good 
portion of the sigmoid colon but found no conclusive evidence 
of associated diverticulitis or other abnormality.  The 
orthopedic examination recounted the history of a back injury 
in 1952 [sic] when the veteran was thrown from a jeep.  
However, the evaluation found no evidence of cervical or 
thoracic spinal problems.  The diagnosis was recurrent 
lumbosacral strain.

The veteran submitted a claim for disability compensation in 
July 1967.  At that time he included a claim for "stomach 
trouble."  He was afforded a VA examination in August 1967, 
which included an upper GI series study.  The veteran related 
having a problem with indigestion for several years.  The 
upper GI study indicated the presence of a small hiatal 
hernia, while the remainder of the study was interpreted as 
grossly normal.  The examiner did not provide a GI related 
diagnosis although he did say that there was dyspnea [sic] 
without evidence of organic disease.  This diagnosis was most 
likely meant to be dyspepsia as no breathing problem was 
complained of or noted upon examination.  In regard to the 
veteran's spine, the examiner diagnosed inactive chronic 
lumbosacral strain.

The veteran's claim for GI-related disability was denied in 
October 1967.  Notice of the denial was provided that same 
month.  

Associated with the claims file is a November 1978 
examination report from J. H. Foertsch, M. D.  Dr. Foertsch 
noted that the veteran experienced discomfort in the neck 
with motion.  He indicated that VA x-rays, dated in April 
1976, reflected evidence of degenerative disc disease (DDD).  
Dr. Foertsch also recorded the veteran's history of injury in 
combat when he was thrown from a jeep that was hit by mortar 
fire.  The veteran allegedly suffered injuries to his back 
and neck and a fracture of the right ankle.  The veteran also 
related a history of developing bloody diarrhea in 1950 and 
being hospitalized for treatment of amebiasis.  Dr. Foertsch 
concluded that the veteran's cervical x-rays, and history of 
injury, raised a question of traumatic arthritis.  He also 
said that the history of amebiasis with abnormal colon x-rays 
(1967 military study) indicated that further studies were 
needed.

The veteran was afforded a VA examination in January 1979.  
The veteran related no complaints regarding GI problems, or 
the cervical or thoracic spine.  The examination findings 
related to lumbosacral strain and genitourinary (GU) 
problems.

In August 1981, Dr. Foertsch submitted a Certificate of 
Attending Physician that provided a diagnosis of traumatic 
arthritis thoraco-lumbar spine per injury received in combat.  
He included a copy of his 1978 examination report for 
reference.

The veteran was afforded a VA examination in September 1981.  
The examiner noted that the veteran said that he injured his 
low back in a jeep accident in service.  The pain had 
progressed since that time and he now experienced cervical 
and thoracic pain as well.  X-rays of the thoracic spine were 
interpreted as normal.  X-rays of the cervical spine were 
interpreted to show degenerative changes.  The diagnosis was 
chronic back pain, cervical through lumbosacral spine, by 
history, degenerative changes of the lumbosacral and cervical 
spine.

The veteran was denied service connection for cervical and 
thoracic spine disabilities in October 1981.  He was notified 
of this action in October 1981.

In January 1985 the veteran informed the RO that he had 
undergone colon surgery that was the result of 
diverticulitis.  He contended that diverticulitis was present 
at the time of his 1967 retirement physical examination.  His 
statement also requested review of the arthritis of his 
cervical spine.  The veteran submitted an additional 
statement in February 1985 wherein he opined that his colon 
problems were related to dysentery that was treated in 1950.  
He also included a brief statement from a service buddy that 
was a medic and had served with the veteran in 1964.  The 
buddy statement indicated that the veteran had been sent for 
medical evaluation of stomach problems in 1964.  

Associated with the claims file are outpatient treatment 
records that are not identified.  It appears that they may be 
VA records.  The records relate to treatment provided for 
hypertension from May 1983 to December 1984.

The veteran submitted an examination report from L. M. 
Johnson, M. D., dated in February 1985 which was to the 
effect that the veteran had suffered from intestinal trouble 
since approximately 1950 or 1951.  She said that the veteran 
had infectious dysentery and what sounded like very likely a 
prolonged course related to the same.  He subsequently 
developed a very symptomatic hiatus hernia with reflux 
esophagitis that was documented by upper GI series and 
gastroscopy.  He also had severe diverticuli [sic] and 
diverticulosis that required left hemicolectomy and 
appendectomy in April 1982.  Her clinical impression was of 
hiatus hernia with reflex esophagitis, and diverticuli of the 
colon post resection.

The veteran's claim for service connection for a GI disorder, 
to include hiatal hernia, and diverticulosis, was denied in 
March 1985.  The veteran was notified of the denial in April 
1985.  

The veteran failed to perfect an appeal of either the October 
1981 or March 1985 rating decisions, respectively.  
Therefore, those decisions are final.  38 U.S.C.A. § 7105 
(West 1991).  Accordingly, the veteran's claim may only be 
reopened and considered on the merits if new and material 
evidence has been submitted.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209, 219 (1999).

Evidence of record at the time of the RO's October 1981 
denial consisted of the veteran's SMRs, reports from Dr. 
Foertsch, and VA examination reports dated in 1967, 1979 and 
1981.  Evidence of record at the time of the RO's March 1985 
denial consisted of the previously listed material as well as 
VA treatment records, and examination report from Dr. 
Johnson.

In February and April 1996, the veteran submitted requests to 
reopen his claims for entitlement to service connection for 
arthritis of the cervical and thoracic spine and GI disorder, 
respectively.  Since the October 1981 and March 1985 
decisions, considerable evidence has been added to the file 
to include: (1) letter from J. H. Monk, D.C., dated in 
February 1996; (2) service personnel records and award 
citations; (3) records from D. A. Neumann, M. D., received in 
July 1996; (4) letter from V. A. Vix, Jr., M. D., received in 
July 1996; (5) records from Chickasha Clinic for the period 
from November 1978 to February 1996, received in August 1996; 
(6) letter from Dr. Johnson, dated in September 1996; (7) 
Grady Hospital summary, dated in May 1997; (8) transcript of 
video conference hearing, dated in October 1997; (9) lay 
statements from family and friend, received in October 1997; 
(10) Presbyterian Hospital summary, dated in October 1980, 
received in October 1997; (11) medical treatise excerpt, 
received in October 1997; (12) Southern Plains Medical Center 
x-ray report, dated in August 1997, received in November 
1997; (13) letters from R. L. Jenkins, M. D., dated in 
September 1996 and November 1997, and treatment records for 
the period from December 1996 to October 1997, received in 
November 1997; (14) private treatment records from multiple 
sources, for the period from June 1966 to May 1998, submitted 
by the veteran in August 1998; (15) VA outpatient treatment 
records for the period from June 1988 to July 1998, received 
in September 1998; (16) treatment records from Reynolds Army 
Hospital (RAH) for the period from July 1986 to August 1995, 
received in October 1998; (17) VA esophagogastroduodenoscopy 
(EGD) report, dated in November 1998; (18) VA examination 
reports, dated in May 1996, July 1996, February 1997, and 
October 1999; (19) lay statements from J. V. Bailey, dated in 
June 1996, November 1997, and October 1999; (20) VA medical 
opinions dated in September 1999 and April 2000; (21) 
multiple lay statements from the veteran.

Without engaging in a long discussion of the particulars of 
the evidence, the Board finds that the evidence submitted 
since the October 1981 and March 1995 decisions constitutes 
new and material evidence.  The veteran has submitted a 
number of statements from private physicians that relate both 
his diverticulosis and cervical arthritis to service.  These 
physicians have provided ongoing treatment to the veteran and 
their comments represent more than just an opinion based on a 
history provided by the appellant.  Moreover, there are 
service records available that clearly show that the veteran 
participated in combat in Korea.  This fact goes to support 
the veteran's contention of at least an injury to his 
cervical and thoracic spine in service.  The lay statements 
from J. V. Bailey provide further support of the veteran's 
combat service and claimed physical injuries. 

The U. S. Court of Appeals for the Federal Circuit in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) changed the 
controlling law for determining when new and material 
evidence has been submitted.  Additionally, Hodge stressed 
that under the regulation new evidence that was not likely to 
convince the Board to alter its previous decision could be 
material if that evidence provided a "more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  Id, at 
1363.  The Federal Circuit noted that "the regulation 
imposes a lower burden to reopen than the Colvin [v. 
Derwinski, 1 Vet. App. 171 (1991)] test."  Id. at 1361, n.1.  

In light of the Federal Circuit's holding in Hodge the Board 
finds that the evidence submitted since the RO's October 1981 
and March 1985 decisions is new and material.  Accordingly, 
the veteran's claim for entitlement to service connection for 
postoperative diverticulitis of the colon and hiatal hernia 
with reflux esophagitis and arthritis of the cervical and 
thoracic spine is reopened.


ORDER

The veteran has submitted new and material evidence and his 
claim for entitlement to service connection for postoperative 
diverticulitis of the colon and hiatal hernia with reflux 
esophagitis is reopened.

The veteran has submitted new and material evidence and his 
claim for entitlement to service connection for arthritis of 
the cervical and thoracic spine is reopened.


REMAND

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (VCAA) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  The VCAA removed the requirement for a claimant to 
submit a well-grounded claim.  The VCAA also passed into law 
the VA's duty to assist claimants in the development of their 
claims.  The provisions of the VCAA are applicable to this 
case.

Service personnel records associated with the claims file 
include award citations indicative of combat actions on the 
part of the veteran.  A DD 215 reflects that the veteran was 
also awarded a Purple Heart although specifics relating to 
the wound were not included.  In addition to the combat 
awards, claims folder contains a number of lay statements 
from a service comrade who was with him at the time he was 
involved in a jeep accident in 1950. 

The veteran's SMRs document treatment for gastrointestinal 
problems.  The August 1967 VA examination did not make any 
clinical findings of disease but an upper GI series reported 
noted the presence of a small hiatal hernia.  The October 
1967 rating decision failed to address this finding.  

Subsequent private medical records have contained evaluation 
reports from several physicians that have opined that there 
is a nexus between the veteran's current GI problems and his 
GI problems in service.  

The Board notes that the VA examiner provided an opinion in 
October 1999 that found no relationship between a history of 
acute dysentery in service and the development of 
gastroesophageal reflux disease (GERD).  However, the 
examiner did not comment on the diagnosis of a hiatal hernia 
at the time of the August 1967 VA examination and its 
relationship to any currently diagnosed GI disorder.

Similarly, the April 2000 VA medical opinion limited its 
focus to the relationship between dysentery and the 
development of diverticulitis or GERD.  No discussion was 
made of any possible relationship between the veteran's 
diagnosed hiatal hernia and his current GI complaints.

In regard to the veteran's cervical and thoracic spine, the 
Board notes that Dr. Foertsch provided a diagnosis of DDD in 
1978.  He based his diagnosis, in part, on VA x-rays from 
April 1976.  He also provided a diagnosis of traumatic 
arthritis thoraco-lumbar spine due to injury received in 
combat.  

The Board finds that there appears to be outstanding VA 
treatment records, at least as far back as April 1976 that 
may contain relevant evidence as to continuity of treatment.  
An effort must be made to obtain these records.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In addition to the above, the veteran is advised that the 
VCAA did not change the basic premise required to establish 
service connection.  A veteran seeking disability benefits 
must establish (1) status as a veteran; (2) the existence of 
a disability; (3) a connection between the veteran's service 
and the disability; (4) the degree of the disability; and (5) 
the effective date of his disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  Post-service 
symptomatology may also be considered; however, a medical 
opinion may still be required to establish service 
connection.  See Savage v. Gober, 10 Vet. App. 488 (1997); 38 
C.F.R. § 3.303(b) (2000).

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, if any, and private 
health care providers who may possess 
additional records pertinent to his 
claim.  The Board is specifically 
interested in obtaining any VA treatment 
records from the 1970's.  After securing 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of those treatment records 
identified, which have not been 
previously secured.  Any efforts to 
obtain the records must be documented in 
the claims file.  Any records received 
should be associated with the claims 
folder.

2.  Upon the completion of the action 
required in paragraph 1, the veteran 
should be afforded VA gastrointestinal 
and orthopedic examinations.  All 
indicated studies should be performed if 
not medically contraindicated.  The 
examiners are requested to express an 
opinion as to the etiology of each 
disability identified.  If the examiners 
feel that the veteran's disability 
picture warrants a specialist 
examination, then an examination should 
be conducted by an appropriate 
specialist.  The examination should be 
comprehensive.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the 
examiners prior to the examination.  The 
physicians should provide a complete 
rationale for all conclusions reached.  
No final diagnosis should be given until 
all requested studies have been completed 
and made a part of the record.  Each 
physician must support any opinion by 
discussing medical principles as applied 
to the specific medical evidence in this 
case, and directly address whether it is 
at least as likely as not that any 
diagnosed disorder is due to an injury or 
illness incurred or aggravated during 
service.  The report must be legible, and 
preferably, typed.

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once in accordance with Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues on appeal, with 
consideration of the veteran's claim 
under 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d).

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

